DETAILED ACTION

Response to Amendment
Claims 1-8, 9-11, 13-15 and 21-27 are pending in the application, with claims 21-27 currently withdrawn.  Previous grounds of rejection under 35 USC 102 have been maintained as well as new rejections under 35 USC 112 and 103 have been added as a result of the amendment to the claims submitted 9/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Instant independent claim 1 discloses “an electrochemically primed gel” at line 6.  It is unclear structurally what this implies in the as-assembled battery cell.  A reading of the instant specification reveals priming to be a process (pretreatment) an assembled battery is subjected to, resulting in the “primed” gel structure.  In the as-assembled battery cell of claim 1, it is thus unclear at what point the final structure of the battery is achieved (as-assembled versus an as-assembled battery cell subjected to a pretreatment process step, priming). For the purposes of this office action, priming will be interpreted as a step that is subsequently performed on an as-assembled battery cell (consistent with the instant specification).  Further, claims 2-7, 9-11 and 13-15 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129).
Regarding claim 1, Polykova et al. discloses in Figs 1-2, a plastic 3D printed ([0018], [0047], [0096], [0097])) battery cell (ref 100) comprising: a 3D printed ([0018]) first layer of housing (ref 108) comprising a cathode current collector ([0037], [0080], [0093], [0122]); a 3D printed ([0018]) second layer of housing (ref 104) comprising an anode current collector ([0037], [0080], [0093], [0122]); wherein a cathode material (ref 116) is coupled to the first layer of housing (Fig 1, ref 108) and an anode material (ref 112) is coupled to the second layer of housing (Fig 1, ref 104); and a gel electrolyte material ([0033]) deposited onto ([0102], [0122]) a surface of the cathode material (ref 116) and a surface of the anode material (ref 112), wherein the first and second layers of housing (refs 108, 104) are sealed to house ([0102], [0122], Fig 1) the cathode material (ref 116), the anode material (ref 104) and the electrolyte material ([0033], ref 124]).
Further regarding limitations recited in claims 1 and 11 (below), which are directed to method of making said battery (e.g. “3D printed” and “electrochemically primed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  

Regarding claim 3, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the gel  electrolyte material (ref 124) comprises an aqueous gel electrolyte ([0032], [0033]) deposited onto a surface ([0102], Fig 1) of the anode material (ref 112) and the surface of the cathode material (ref 116).

Regarding claim 4, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the anode material (ref 112) or the cathode material (ref 116) comprise a water or solvent processable material ([0102], [0116], [0033]).

Regarding claim 5, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) comprises lithium cobalt oxide (LCO) ([0036]) and/or wherein the anode material (ref 112) comprises lithium manganese oxide (LMO) ([0036]).

Regarding claim 6, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the first layer (ref 108) and the second layer (ref 104) of housing comprise a printed acrylonitrile butadiene styrene (ABS) ([0046], [0114]) dimensioned to engage with each other ([0046], [0114], Fig 1) to form an airtight seal ([0102], [0122], Fig 1).

Regarding claim 9, Polykova et al. discloses all of the claim limitations as set forth above and also discloses each current collector (refs 108, 104) comprises conductive polylactic acid ([0047], [0096], [0097]).

Regarding claim 10, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the first (ref 108) and second layers (ref 104) of housing are sealed ([0102], [0122], Fig 1) to house the cathode material (ref 116), the anode material (ref 112) and the electrolyte material (ref 124) by a solvent ([0033]).

Regarding claim 11, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) is 3D printed onto the first layer of housing (ref 108), the anode material (ref 112) is 3D printed onto the second layer of housing (ref 104), and the electrolyte material is 3D printed ([0093], [0101], [0102]) onto the surface of the cathode material (ref 116) and the surface of the anode material (ref 112).
Further regarding limitations recited in claim 11, which are directed to method of making said battery (e.g. “3D printed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  

Regarding claim 13, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the gel electrolyte material (ref 124) comprises an organic-based electrolyte ([0032], [0033]).

Regarding claim 14, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) and the anode material (ref 112) comprise a composite with an ionically conductive polymer ([0005], [0012], [0036], [0090], [0091]).

Regarding claim 15, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) comprises lithium cobalt oxide (LCO) ([0036]) and/or wherein the anode material (ref 112) comprises Lithium titanate (LTO) ([0036]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) as applied to claim 1 above, and further in view of Lockett et al. (US 2014/0302373).
Regarding claim 2, Polykova et al. discloses all of the claim limitations as set forth above and also discloses each current collector ([0037], [0080], [0093], [0122]) comprises an electrically conductive material having graphite-containing conductive plastic ([0089]), but does not explicitly disclose said conductive contact is continuously printed onto an outer surface of the first layer or second layer.
Polykova et al. does not explicitly disclose said conductive contact is continuously applied to an outer surface of the first layer or second layer.
Lockett et al. discloses in Figs 1-21, a thin battery ([0003]) including a current collector layer (ref 6) formed of a graphene layer on a substrate ([0259]).  This configuration produces an electrical contact for a current collector that is thin ([0259]).
Polykova et al. and Lockett et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thin continuous graphene collector layer disclosed by Lockett et al. as the current collector of Polykova et al. to enhance thinness of the overall battery structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) as applied to claim 1 above, and further in view of Budd et al. (US 2015/0349313).
Regarding claim 7, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material and/or the anode material comprises polyvinylidene fluoride (PVDF) ([0046]) and carbon nanotubes (CNTs) ([013]).
Polykova et al. does not explicitly disclose super P carbon.
Budd et al. discloses in Figs 1-5, a thin printed battery ([0058]) including electrodes comprising super P carbon ([0105], [0106]).  This configuration enhances electrode conductivity, thereby enhancing overall battery performance ([0105], [0106]).
Budd et al. and Polykova et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the super P carbon disclosed by Budd et al. into the electrodes of Polykova et al. to enhance electrode conductivity, thereby enhancing overall battery performance.

Claims 1, 3-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) in view of Kleijnen et al. (US 2006/0134525).
Regarding claim 1, Polykova et al. discloses in Figs 1-2, a plastic 3D printed ([0018], [0047], [0096], [0097])) battery cell (ref 100) comprising: a 3D printed ([0018]) first layer of housing (ref 108) comprising a cathode current collector ([0037], [0080], [0093], [0122]); a 3D printed ([0018]) second layer of housing (ref 104) comprising an anode current collector ([0037], [0080], [0093], [0122]); wherein a cathode material (ref 116) is coupled to the first layer of housing (Fig 1, ref 108) and an anode material (ref 112) is coupled to the second layer of housing (Fig 1, ref 104); and a gel electrolyte material ([0033]) deposited onto ([0102], [0122]) a surface of the cathode material (ref 116) and a surface of the anode material (ref 112), wherein the first and second layers of housing (refs 108, 104) are sealed to house ([0102], [0122], Fig 1) the cathode material (ref 116), the anode material (ref 104) and the electrolyte material ([0033], ref 124]).
Further regarding limitations recited in claims 1 and 11 (below), which are directed to method of making said battery (e.g. “3D printed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  

Polykova et al. does not explicitly disclose the gel is electrochemically primed.
Kleijnen et al. discloses a battery ([0001]) including a gel electrolyte ([0033]) that is assembled together and subjected to a pretreatment charge/discharge ([0026]).  This configuration enhances battery charging parameters and Coulomb efficiency ([0027]).
Kleijnen et al. and Polykova et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pretreatment disclosed by Kleijnen et al. into the battery of Polykova et al. to enhance battery charging parameters and Coulombic efficiency.

Regarding claim 3, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the gel  electrolyte material (ref 124) comprises an aqueous gel electrolyte ([0032], [0033]) deposited onto a surface ([0102], Fig 1) of the anode material (ref 112) and the surface of the cathode material (ref 116).

Regarding claim 4, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the anode material (ref 112) or the cathode material (ref 116) comprise a water or solvent processable material ([0102], [0116], [0033]).

Regarding claim 5, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) comprises lithium cobalt oxide (LCO) ([0036]) and/or wherein the anode material (ref 112) comprises lithium manganese oxide (LMO) ([0036]).

Regarding claim 6, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the first layer (ref 108) and the second layer (ref 104) of housing comprise a printed acrylonitrile butadiene styrene (ABS) ([0046], [0114]) dimensioned to engage with each other ([0046], [0114], Fig 1) to form an airtight seal ([0102], [0122], Fig 1).

Regarding claim 9, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses each current collector (refs 108, 104) comprises conductive polylactic acid ([0047], [0096], [0097]).

Regarding claim 10, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the first (ref 108) and second layers (ref 104) of housing are sealed ([0102], [0122], Fig 1) to house the cathode material (ref 116), the anode material (ref 112) and the electrolyte material (ref 124) by a solvent ([0033]).

Regarding claim 11, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) is 3D printed onto the first layer of housing (ref 108), the anode material (ref 112) is 3D printed onto the second layer of housing (ref 104), and the electrolyte material is 3D printed ([0093], [0101], [0102]) onto the surface of the cathode material (ref 116) and the surface of the anode material (ref 112).
Further regarding limitations recited in claim 11, which are directed to method of making said battery (e.g. “3D printed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  

Regarding claim 13, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the gel electrolyte material (ref 124) comprises an organic-based electrolyte ([0032], [0033]).

Regarding claim 14, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) and the anode material (ref 112) comprise a composite with an ionically conductive polymer ([0005], [0012], [0036], [0090], [0091]).

Regarding claim 15, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) comprises lithium cobalt oxide (LCO) ([0036]) and/or wherein the anode material (ref 112) comprises Lithium titanate (LTO) ([0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) in view of Kleijnen et al. (US 2006/0134525) as applied to claim 1 above, and further in view of Lockett et al. (US 2014/0302373).
Regarding claim 2, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses each current collector ([0037], [0080], [0093], [0122]) comprises an electrically conductive material having graphite-containing conductive plastic ([0089]), but does not explicitly disclose said conductive contact is continuously printed onto an outer surface of the first layer or second layer.
Polykova et al. does not explicitly disclose said conductive contact is continuously applied to an outer surface of the first layer or second layer.
Lockett et al. discloses in Figs 1-21, a thin battery ([0003]) including a current collector layer (ref 6) formed of a graphene layer on a substrate ([0259]).  This configuration produces an electrical contact for a current collector that is thin ([0259]).
Polykova et al. and Lockett et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thin continuous graphene collector layer disclosed by Lockett et al. as the current collector of Polykova et al. to enhance thinness of the overall battery structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) in view of Kleijnen et al. (US 2006/0134525) as applied to claim 1 above, and further in view of Budd et al. (US 2015/0349313).
Regarding claim 7, modified Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material and/or the anode material comprises polyvinylidene fluoride (PVDF) ([0046]) and carbon nanotubes (CNTs) ([013]).
Polykova et al. does not explicitly disclose super P carbon.
Budd et al. discloses in Figs 1-5, a thin printed battery ([0058]) including electrodes comprising super P carbon ([0105], [0106]).  This configuration enhances electrode conductivity, thereby enhancing overall battery performance ([0105], [0106]).
Budd et al. and Polykova et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the super P carbon disclosed by Budd et al. into the electrodes of Polykova et al. to enhance electrode conductivity, thereby enhancing overall battery performance.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.   Applicants argue Polykova does not disclose the electrochemical priming of the gel electrolyte of the instant claims, utilizing a separator instead which is not a part of the structure of the instant claims.  Throughout the disclosure of the instant specification, priming appears to be a process carried out on an assembled battery cell.  Claim 1 is drawn to a battery cell, ostensibly assembled into a final structure.  Since priming is process the battery cell is subjected to, it appears claim 1 is claiming an assembled battery that is subjected to a process (pre-treatment, to “prime” the gel).  For the battery cell of claim 1, its structure is deemed as the components in an as-assembled battery; any sort of processing, or intermediate structure of the battery (before the process of priming) is not afforded patentability.  Further, instant independent claim 1 is noted as utilizing “comprising” language, and as such, does not rule out other materials therein, such a separator.  As such, Polykova is still deemed to be proper.
Taking an alternate interpretation, that factors in a pretreatment process, the instant claims are also being rejected over Polykova in view of Kleijnan.
Applicant’s further arguments have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725